Per Curiam:
It is quite apparent that the person served with the summons was in no sense the managing agent of the defendant, and the attempted service was, therefore, imperfect. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Ingraham, P. J., dissented. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.